UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4835



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LECHIA LYNN MOODY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:00-cr-00163-ALL)


Submitted:   January 31, 2007             Decided:   March 13, 2007


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deirdre H. Purdy, BAILEY & GLASSER, LLP, Charleston, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, John K.
Webb, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lechia Lynn Moody appeals the district court’s order

revoking her term of supervised release and imposing a 24-month

term of imprisonment.          Moody claims: (1) the court’s statement of

its basis for revoking her supervised release was insufficient;

(2) the evidence was insufficient to support a finding that she

violated      a    condition   of    release      by   possessing    a    controlled

substance; and (3) the court abused its discretion by admitting and

relying on hearsay evidence.              We affirm.

              Moody was convicted of distribution of oxycodone in

violation of 21 U.S.C. § 841(a)(2000).                 On July 7, 2004, she began

serving a three-year term of supervised release.                    On January 19,

2006, Moody’s probation officer filed a petition for revocation of

Moody’s supervised release. Following a hearing, the conditions of

Moody’s supervised release were modified to require that Moody

complete a 28-day inpatient drug rehabilitation program, and upon

completion, that she participate in a six-month outpatient program.

              On April 26, 2006, the probation officer filed a second

petition for revocation, alleging that Moody possessed a controlled

substance as evidenced by a positive drug screen on February 21,

2006;   and       that   according   to    treatment     providers   at    the   drug

rehabilitation facility, Moody told staff upon completion of the

28-day program she did not want to participate in the six-month

program.      According to the petition, Moody asked the staff to


                                          - 2 -
falsely report to the court that she was in need of no further

treatment.    Based on her resistance to the six-month program, she

was denied admission.

           The district court held a hearing on the petition.          The

government presented the testimony of the probation officer and the

laboratory report showing Moody’s positive drug screen.        Moody did

not testify or present any evidence.       The district court concluded

that Moody violated both conditions of release as alleged in the

petition, revoked the supervised release and imposed a 24-month

term of imprisonment.

           Moody   argues   that    the    district   court   failed    to

sufficiently articulate its basis for revoking supervised release.

A defendant is entitled to a written statement by the factfinder as

to the evidence relied upon and the grounds for revoking supervised

release.     Morrissey v. Brewer, 408 U.S. 471, 489 (1972).            This

requirement may be satisfied by a transcript of an oral finding

“when the transcript and record compiled before the trial judge

enable the reviewing court to determine the basis of the trial

court’s decision.” United States v. Copely, 978 F.2d 829, 831 (4th

Cir. 1992).    In this case, while the trial court’s recitation in

its written and oral findings that it relied upon the information

stated in the petition and the evidence presented at the hearing to

conclude Moody violated both conditions of release as alleged in

the petition “might have been more specific,” it requires “no great


                                   - 3 -
leap of faith” to understand the grounds for revocation.          Id. at

832.   We conclude the court’s statement satisfies Moody’s right to

due process, and is sufficient.

             Moody also challenges the district court’s conclusion

that she violated the terms of release by possessing a controlled

substance.     We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.         Id. at

831.   The district court need only find a violation of a condition

of supervised release by a preponderance of the evidence.             18

U.S.C. § 3583(e)(3)(2000).

           Moody asserts that the evidence did not establish that

her possession was knowing.        She claims that because she resided

with a felon, that person could have been responsible for her

unknowingly ingesting drugs.       However, there is no evidence in the

record supporting this inference.          Instead, the evidence in the

record   supports   that   Moody   knowingly   possessed   a   controlled

substance.     We conclude the district court did not abuse its

discretion in finding, by a preponderance of the evidence, that

Moody violated a condition of her supervised release by possessing

a controlled substance.

           Finally, Moody contends that the district abused its

discretion by admitting hearsay evidence without conducting an

inquiry into the reliability of the evidence.        Supervised release

revocation hearings are informal proceedings in which the rules of


                                   - 4 -
evidence need not be strictly observed.      Fed. R. Evid. 1101(d)(3)

(excluding probation revocation hearings from proceedings governed

by Federal Rules of Evidence).      Hearsay evidence is admissible in

revocation proceedings if it is “demonstrably reliable.”         United

States v. McCallum, 677 F.2d 1024, 1026 (4th Cir. 1982).

          Even     assuming   the   probation     officer’s   testimony

recounting Moody’s statements to the treatment provider was not

“demonstrably reliable,” any error was harmless. Moody did not

actually contest that fact that she violated a condition of release

by not participating in a six-month treatment program.        She merely

offered   an    alternative   explanation   for    her   noncompliance.

Moreover, under the U. S. Sentencing Guidelines Manual (“USSG”)

§ 7B1.1, violations of supervised release are classified into three

grades--Grades A, B and C.          Simple possession is a Grade B

violation.     USSG §§ 7B1.1, 4B1.2(b).   Once a Grade B violation has

been established, the court must revoke supervised release.         See

USSG §§ 7B1.1, 7B1.3; 18 U.S.C. § 3583(e)(3) (2000).            Because

revocation of supervised release was mandatory based on the court’s

finding that Moody possessed a controlled substance, any arguable

error in connection with the evidence admitted in support of the

other violation was harmless.

          For these reasons, we affirm the district court’s order

revoking supervised release and sentencing Moody to twenty-four

months of imprisonment. We dispense with oral argument because the


                                 - 5 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 6 -